EXHIBIT 10.21A

CONFIDENTIAL TREATMENT REQUESTED BY FLUIDIGM CORPORATION

Amendment #1 to the

Collaboration and Option Agreement dated May 17, 2010

By and between

Fluidigm Corporation and Novartis Vaccines and Diagnostics, Inc.

Incorporating the terms and conditions of the Collaboration and Option Agreement
made effective May 17, 2010 (hereinafter referred to as the “Agreement”), made
by and between Novartis Vaccines and Diagnostics, Inc. (“Novartis”) and Fluidigm
Corporation (“Fluidigm”), the Agreement is amended, effective as of March 15,
2011.

WHEREAS, the parties entered into the Agreement for research and development of
reagents in connection with Fluidigm Technology;

WHEREAS, the parties desire to amend the Collaboration Plan to provide
clarification and a more detailed scope of work for certain milestones in
Phase 1 of the collaboration;

WHEREAS, in connection with the amendment to the Collaboration Plan, the parties
desire to adjust the milestone payment terms;

NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree to amend the Agreement as follows:

 

  1. Capitalized terms in this Amendment #1 shall have the same meaning as set
forth in the Agreement unless otherwise stated herein.

 

  2. As of the effective date of this Amendment #1, the scopes of work under the
sections identified as “Fluidigm Collaboration Milestone 5” and “Fluidigm
Collaboration Milestone 6”, set forth in the original Collaboration Plan
attached as Exhibit B to the Agreement, shall be deleted in their entirety and
replaced with the following scopes of work:

 

Tasks

  

Expected Completion

Date (post effective date
of Agreement)

  

Details/Metrics

Fluidigm Collaboration Milestone 5

  

—      [***]

   [***]    — [***]

—      [***]

   [***]    — [***]

—      [***]

   [***]    — [***]

 

  [***] Information has been omitted and filed separately with the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY FLUIDIGM CORPORATION

 

—      [***]

   [***]    — [***]

—      [***]

   [***]    — [***]

—      [***]

   [***]    — [***]

 

Fluidigm Collaboration Milestone 6

     

—      [***]

   [***]    — [***]

—      [***]

   [***]    — [***]

—      [***]

   [***]    — [***]

—      [***]

   [***]    — [***]

For the avoidance of doubt, all other milestone scopes of work identified in
Exhibit B of the Agreement shall remain in full force and effect.

 

  3. As of the effective date of this Amendment #1, Table 1. Milestone Payments
under Section 6.1(a) of the Agreement shall be deleted in its entirety and
replaced with the following table illustrating a total amount of [***] dollars
(USD $[***]), thereby reflecting an agreed upon [***] of [***] dollars (USD
$[***]) from the prior budget for Phase 1 activities:

Table 1. Milestone Payments

 

Milestones

  

Payment Amounts

Collaboration Milestone 1

   $[***]

Collaboration Milestone 2

   $[***]

Collaboration Milestone 3

   $[***]

Collaboration Milestone 4

   $[***]

Collaboration Milestone 5

   $[***]

Collaboration Milestone 6

   $[***]

All Collaboration Milestones (1-6) and delivery of the Final Report for Phase 1

   $[***]

 

  4. As part of the amended Collaboration Plan set forth in this Amendment #1,
the parties hereby clarify and amend the terms of the Agreement mutatis mutandis
as follows:

 

  a. At Novartis’ sole cost and expense, Novartis agrees to provide up to [***]
laboratory technicians of its choosing to Fluidigm, for a period not to exceed
[***] for each technician, to assist Fluidigm solely with completion of the work
for Fluidigm Collaboration Milestone 5 as amended herein, unless otherwise
agreed to in writing by the parties. In addition, Fluidigm agrees to commit no
fewer than [***] Fluidigm Full Time Employees (“FTEs”) in order to achieve the
scopes of work set forth under Fluidigm Collaboration Milestone 5 and Fluidigm
Collaboration Milestone 6 as amended herein.

 

  b.

In addition to the clinical samples (with follow up) that Novartis has already
paid for and provided to Fluidigm (receipt of which is acknowledged herein by
Fluidigm) Novartis

 

-2-

 

  [***] Information has been omitted and filed separately with the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY FLUIDIGM CORPORATION

 

  shall provide up to [***] additional clinical samples (with follow up)
processed (DNA extracts and QC tests applied) if needed, prior to the initiation
of the [***] that is part of Fluidigm Collaboration Milestone 6 for use in the
[***] scope of work. The decision to provide such additional samples shall
reside with the JSC. If the JSC decides it is necessary that such samples are to
be provided to Fluidigm, then those samples shall be provided by Novartis to
Fluidigm no later than [***]. If those samples are not provided by [***], then
Fluidigm may process samples previously supplied by Novartis by the then most
current extraction method and QC tests recommended by the JSC and must then
process all remaining samples necessary to comprise the [***] samples in the
same and consistent manner. (The best QC assay will be determined within the JSC
as agreed to by both companies and is tentatively scheduled to be decided by
[***].)

 

  c. Fluidigm agrees to use diligent efforts to complete the six (6) Phase 1
related Fluidigm Collaboration Milestones, as amended herein, and deliver the
Final Report for all Phase 1 activities by no later than end of business, [***].

 

  d. Contingent upon Fluidigm meeting the [***] deadline immediately set forth
above, Novartis shall thereafter have up through the end of business on [***]
(“Reduced Option Term”) to exercise its License Option pursuant to Article 5 of
the Agreement. Fluidigm’s commitment to meet such [***] deadline is a condition
precedent to Novartis’ Reduced Option Term. Otherwise, failure to meet such
condition precedent shall automatically cause reversion of Novartis’ rights to
the original ninety (90) day Option Term under Section 5.2 of the Agreement.

 

  5. In consideration of the extended exclusivity period and amendments set
forth herein, Novartis shall pay to Fluidigm a non-refundable amount of [***]
dollars (USD $[***]) within [***] days from receipt of an invoice from Fluidigm.

 

  6. All of the other terms and conditions of the Agreement shall continue in
full force and effect. This Amendment #1, together with the Agreement,
constitute the entire agreement between the parties hereto regarding the subject
matter hereof and supersedes any prior and/or contemporaneous agreement(s),
understanding(s) and/or negotiations(s).

IN WITNESS WHEREOF, the parties hereto hereby execute this Amendment #1as of the
date set forth above.

 

NOVARTIS VACCINES AND DIAGNOSTICS, INC.

     

FLUIDIGM CORPORATION

By:  

/s/ Daniel Parera

   

By:

 

/s/ Robert C. Jones

  Daniel Parera       (Signature)   VP Development, Novartis Diagnostics        
    Name:  

Robert C. Jones

 

-3-

 

  [***] Information has been omitted and filed separately with the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY FLUIDIGM CORPORATION

 

  Title: Executive Vice President R&D Date: 29 MAR
2011                             Date: March 23, 2011                          

 

-4-

 

  [***] Information has been omitted and filed separately with the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portions.